UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4237


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ANDIZA SIMMONS, a/k/a Horse,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Patrick Michael Duffy, Senior District Judge. (2:14-cr-00726-PMD-1)


Submitted: December 28, 2017                                      Decided: January 8, 2018


Before GREGORY, Chief Judge, and TRAXLER and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Emily Deck Harrill, Assistant Federal Public Defender, Columbia, South Carolina, for
Appellant. Beth Drake, United States Attorney, Nick Bianchi, Assistant United States
Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      In accordance with a written plea agreement, Andiza Simmons pled guilty to

possession of a firearm and ammunition by a convicted felon, 18 U.S.C. § 922(g)(1)

(2012). He was sentenced to 80 months in prison. Simmons now appeals, raising one

issue. We affirm.

      According to Simmons’ presentence investigation report, he previously had

sustained at least two felony convictions of either a crime of violence or a controlled

substance offense.   The two offenses were South Carolina strong arm robbery and

distribution of crack cocaine. In light of the prior convictions, Simmons’ base offense

level was 24. See U.S. Sentencing Guidelines Manual § 2K2.1(a)(2) (2014). Simmons

contends on appeal that the strong arm robbery conviction was erroneously treated as a

qualifying crime of violence under the Guideline.

      Simmons’ claim is foreclosed by our decision in United States v. Doctor, 842 F.3d
306 (4th Cir. 2016), cert. denied, 137 S. Ct. 1831 (2017). In Doctor, we held that South

Carolina strong arm robbery is a violent felony for purposes of the Armed Career

Criminal Act, 18 U.S.C. § 924(e) (2012) (ACCA). Id. at 312. Decisions evaluating

whether an offense qualifies as a violent felony under the ACCA are dispositive of

whether the offense also qualifies as a crime of violence under the Guidelines. United

States v. Montes-Flores, 736 F.3d 357, 363 (4th Cir. 2013).        Accordingly, Doctor

controls in this case, and strong arm robbery was properly found to be a qualifying crime

of violence under USSG § 2K2.1(a)(2).



                                           2
      We therefore affirm. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                         AFFIRMED




                                         3